Opinion issued April 24, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00580-CR
                          ———————————
                   LEWIS MARK KRONNICK, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                   On Appeal from the 411th District Court
                            Polk County, Texas
                        Trial Court Case No. 21727



                         MEMORANDUM OPINION

      A jury found appellant, Lewis Mark Kronnick, guilty of the offense of

failure to comply with sex offender registration. See TEX. CODE CRIM. PROC. ANN.
art. 62.102(a) (West Supp. 2013). The trial court sentenced appellant to fifteen

years’ confinement. Appellant filed a timely notice of appeal.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw, along with an Anders brief stating that the record presents no reversible

error and therefore the appeal is without merit and is frivolous. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812−13 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and is unable to advance any grounds of error that

warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State,

193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel has also informed us that he delivered a copy of the brief to

appellant and informed him of his right to examine the appellate record and to file

a response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

      In his pro se response, appellant complains of jurors that were not selected to

serve on the jury in appellant’s case. Appellant also asserts claims for ineffective

assistance of counsel based on trial counsel’s alleged failure to make objections

and trial counsel’s allowance of harmful testimony into evidence. Appellant also

                                         2
argues that his trial counsel was ineffective because counsel was handling other

cases at the same time as appellant’s case. Finally, appellant asserts that his

appellate counsel did not properly review the appellate record and therefore

appellant claims ineffective assistance of appellate counsel as well.

      We have independently reviewed the entire record in this appeal, and we

conclude that (1) no reversible error exists in the record, (2) there are no arguable

grounds for review, and (3) therefore the appeal is frivolous. See Anders, 386 U.S.

at 744, 87      S. Ct. at      1400 (emphasizing that          reviewing court―not

counsel―determines, after full examination of proceedings, whether appeal is

wholly frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009)

(reviewing court must determine whether arguable grounds for review exist);

Bledsoe v. State, 178 S.W.3d 824, 826−27 (Tex. Crim. App. 2005) (same);

Mitchell, 193 S.W.3d at 155 (same). Appellant may challenge our holding that

there are no arguable grounds for appeal by filing a petition for discretionary

review in the Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1    Attorney Stephen Christopher Taylor must immediately send the




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Court of Criminal
      Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3
notice required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that

notice with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                  PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4